 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
AMENDED AND RESTATED SERVICE AGREEMENT
 


 
between
 


 
PURE CYCLE CORPORATION
 


 
and
 


 
RANGEVIEW METROPOLITAN DISTRICT,
 
ACTING BY AND THROUGH ITS WATER ACTIVITY ENTERPRISE
 


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
 
RECITALS
 
 
1 
AGREEMENT
 
 
2
ARTICLE I
DEFINITIONS
2  
1.1
Lowry Range
2
 
1.2
Non-Export Water
3
 
1.3
Off-Site
3
 
1.4
Off-Site Users
3
 
1.5
Off-Site Water
3
 
1.6
Definitions
3
 
1.7
Intent of This Agreement
3
ARTICLE II
GRANT AND EAST CHERRY CREEK REVENUES
3   
2.1
Appointment of Agent
3
 
2.2
East Cherry Creek Revenues
3
ARTICLE III RANGEVIEW REPRESENTATIONS AND COVENANTS
4   
3.1
Lease
4
 
3.2
Conflicts of Interest
4
ARTICLE IV
AGREEMENTS AND SERVICE
4   
4.1
Customers
4
 
4.2
Construction
4
 
4.3
Quality
5
 
4.4
Rules and Regulations of Rangeview
6
ARTICLE V
COORDINATION OF EXPORT AND NON-EXPORT WATER
6   
5.1
Substitution of Facilities
6
 
5.2
Right to Use Transmission Lines; Infrastructure
6
ARTICLE VI
OWNERSHIP, OPERATION, AND MAINTENANCE OF FACILITIES
6   
6.1
Ownership Prior to Termination
6
 
6.2
Ownership Post-Expiration
6
 
6.3
Ownership Post-Termination
6
ARTICLE VII
OBLIGATIONS OF PURE CYCLE
7   
7.1
Water System
7
 
7.2
Control
7
 
7.3
Phased Development
7
 
7.4
Administration
7

 
 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
 
 
7.5
Records
7
 
7.6
Services
8
 
7.7
Recharge
8
 
7.8
Compliance with Laws
8
 
7.9
Permits and Licenses
8
 
7.10
Taxes
9
 
7.11
Off-Site Disposal
9
 
7.12
Financing
9
 
7.13
Reporting
9
 
7.14
Access
9
ARTICLE VIII
BILLING AND RATES
9  
8.1
Rates
9
 
8.2
Billing
9
 
8.3
Renegotiation
10
 
8.4
Reserves
10
 
8.5
Reports and Audits
11
ARTICLE IX MANAGEMENT OF NON-EXPORT WATER
13  
9.1
Use of Non-Export Water
13
 
9.2
Additional Water
13
ARTICLE X
RIGHTS-OF-WAY
13  
10.1
Master Plan
13
 
10.2
Rights-of-Way
13
 
10.3
Fees for Rights-of-Way
14
 
10.4
Condemnation of Land Not Owned by the Land Board
14
ARTICLE XI
INDEMNIFICATION
14  
11.1
General
14
 
11.2
Liens
14
 
11.3
Mutual Indemnity
14
ARTICLE XII
FINANCING
15  
12.1
Review by Land Board
15
ARTICLE XIII
INSURANCE AND BONDS
15  
13.1
Insurance
15
 
13.2
Bonds
15
 
13.3
Bond of Contractors
15

 
- ii -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
 
ARTICLE XIV
TERM, DEFAULT AND TERMINATION
16  
14.1
Effective Date
16
 
14.2
Term
16
 
14.3
Default and Termination
16
 
14.4
Declaration of Forfeiture
17
 
14.5
Pure Cycle Right of Termination
17
 
14.6
Termination of Lease
18
ARTICLE XV
GENERAL PROVISIONS
18  
15.1
Assignment
18
 
15.2
Third Party Beneficiaries
18
 
15.3
Notice
18
 
15.4
Construction
19
 
15.5
Entire Agreement
19
 
15.6
Authority
19
 
15.7
Copies
19
 
15.8
Counterparts
19
 
15.9
Amendment
19
 
15.10
Compliance with Law
19
 
15.11
Binding Effect
20
 
15.12
Severability
20
 
15.13
Duty of Good Faith and Fair Dealing; Regular Consultation
20
 
15.14
Further Assurance
20
 
15.15
Governing Law
20
 
15.16
Arbitration
20
 
15.17
Litigation and Attorneys’ Fees
21
 
15.18
Force Majeure
21

 
 
- iii -

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED SERVICE AGREEMENT
 
THIS AMENDED AND RESTATED SERVICE AGREEMENT (the “Agreement”) is entered into as
of the ___ day of July, 2014, by and between PURE CYCLE CORPORATION, a Colorado
corporation (“Pure Cycle”), and RANGEVIEW METROPOLITAN DISTRICT, a
quasi-municipal corporation and political subdivision of the State of Colorado,
acting by and through its water activity enterprise (“Rangeview”).
 
RECITALS
 
A.           Rangeview is a special district organized pursuant to Title 32 of
the Colorado Revised Statutes with the power, among others, to supply water for
domestic and other public and private purposes.  Rangeview’s water activity
enterprise was established by resolution of the district adopted at a public
meeting of its board of directors on September 11, 1995, and effective as of the
date of its adoption.
 
B.           Pure Cycle is a corporation involved in the acquisition and
development of water.
 
C.           Rangeview and the State of Colorado, acting through the State Board
of Land Commissioners (the “Land Board”), are parties to Lease Number S-37280,
dated April 26, 1982, as last amended and restated effective April 11, 1996 (the
“A&R Lease”), pursuant to which Rangeview has certain Water Rights (as defined
in the Lease).
 
D.           Pure Cycle and Rangeview are parties to a Service Agreement (the
“Original Agreement”) dated April 11, 1996, pursuant to which Rangeview granted
Pure Cycle the exclusive right as its agent to provide water services to surface
tenants, occupants, developers, landowners and all other water users on the
Lowry Range (as defined in Section 1.1) (collectively “Water Users”), subject to
the terms and conditions set forth in the A&R Lease.
 
E.           The Land Board, on the one hand, and Rangeview and Pure Cycle, on
the other hand, are counterparties to that certain litigation, Pure Cycle
Corporation and Rangeview Metropolitan District v. State of Colorado, by and
through its State Board of Land Commissioners, Colorado District Court for the
City and County of Denver, Case No. 2011 CV 8565 (the “Proceeding”), pursuant to
which Rangeview and Pure Cycle have brought certain claims, and the Land Board
has brought certain counterclaims, arising out of or related to the A&R Lease.
 
F.           As part of the settlement of the Proceeding, the Land Board,
Rangeview, and Pure Cycle have entered into a 2014 Amended and Restated Lease
Agreement dated the date hereof (the “Lease”), which supersedes the A&R
Lease.  A copy of this Agreement is attached to the Lease as Exhibit B-2.
 
G.           As part of the settlement of the Proceeding, Rangeview and Pure
Cycle have agreed to supersede the Original Agreement with this Agreement in
accordance with the Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
H.           Rangeview believes that settlement of the Proceeding is in the best
interest of Rangeview and is desirous of expanding its relationship with Pure
Cycle in exchange for Pure Cycle’s commitment to (1) market its Non-Export Water
(as defined in the Lease), (2) sell water service utilizing the Non-Export
Water, and (3) construct, maintain and operate the infrastructure necessary to
deliver water service to Water Users and Off-Site Users (as defined in
Section 1.4), and to provide such water service to Water Users and Off-Site
Users as Rangeview’s agent in accordance with the terms of the Lease and this
Agreement.
 
I.           Rangeview has determined that it is in the best interest of
Rangeview to settle the Proceeding on the terms proposed and to amend the
Original Agreement with Pure Cycle for a number of reasons, including the
following:
 
(1)           Pure Cycle has a long-term relationship with Rangeview and is the
Service Provider for the Water Rights with respect to Water Users.
 
(2)           It is more efficient and economical to have only one service
provider with respect to Rangeview’s Water Rights.
 
(3)           Pure Cycle has expertise in the area of water development,
including the financial feasibility of such development.
 
AGREEMENT
 
In consideration of the foregoing, the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE I

 
Definitions
 
1.1           Lowry Range.  “Lowry Range” shall mean the approximately 24,567.21
acres, more or less, according to U.S. Government survey, in Arapahoe County,
Colorado more particularly described as follows:
 
Township 5 South, Range 64 West, Sections 7 through 10: all; Sections 15 through
22:  all; Sections 27 through 34:  all.
 
Township 4 South, Range 65 West, Sections 33:  all; and 34:  all.
 
Township 5 South, Range 65 West, Section 3:  all; Sections 10 through 15:  all,
less certain surface rights granted for (but including the water under) the
Aurora Reservoir) in Section 15; Sections 22 through 27:  all, less certain
surface rights granted for (but including the water under) the Aurora Reservoir
in Section 22; Sections 35 and 36:  all; Section 34:  north 2,183.19 feet.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Township 5 South, Range 66 West, Section 36:  all.
 
1.2           Non-Export Water.  “Non-Export Water” shall have the meaning set
forth in the Lease.
 
1.3           Off-Site. “Off-Site” shall mean outside the boundaries of the
Lowry Range.
 
1.4           Off-Site Users.  “Off-Site Users” shall mean all users of Off-Site
Water.
 
1.5           Off-Site Water.  “Off-Site Water” shall have the meaning set forth
in the Lease.
 
1.6           Definitions.  Capitalized terms used but not defined herein shall
be defined as set forth in the Lease.
 
1.7           Intent of This Agreement.  This Agreement is intended to provide
the terms and conditions under which Pure Cycle will act as Rangeview’s agent to
provide water service to Water Users and Off-Site Users consistent with the
obligations of each of Rangeview and Pure Cycle under the
Lease.  Notwithstanding anything to the contrary contained herein, in the event
of any inconsistency between the terms of this Agreement and the terms of the
Lease, the Lease shall control.
 
ARTICLE II

 
Grant and East Cherry Creek Revenues
 
2.1           Appointment of Agent.  During the term of this Agreement and
subject to the terms of the Lease (which terms are incorporated herein by
reference), Rangeview hereby grants to Pure Cycle the sole and exclusive right
as its agent to (a) market Non-Export Water, (b) lease or use the Non-Export
Water (subject to the terms of the Lease), and (c) provide water services to the
Water Users and Off-Site Users.  To the extent, if any, that the terms of this
Agreement are contrary to, or inconsistent with, the terms of the Lease, the
provisions of the Lease shall control and govern the conduct of the parties
hereto.  By execution of this Agreement, Pure Cycle, as service provider to
Rangeview, consents and agrees to be bound by the Lease provisions relative to
the Service Provider.
 
2.2           East Cherry Creek Revenues.  Rangeview acknowledges that Pure
Cycle has loaned funds to Rangeview to operate the district, which loans are
documented in a promissory note dated April 17, 1995 (the “Note”).  Rangeview
agrees that it will apply any revenue received by Rangeview pursuant to the East
Cherry Creek Agreement (i) toward payment to the Land Board of its share of such
revenues pursuant to Section 10.1 of the Lease, (ii) to establish a fund for
Rangeview’s budget for the district’s current calendar year operations, (iii) to
establish and maintain the reserve required by Section 8.9 of the Lease, and
(iv) remaining revenues, if any, toward repayment of the Note, and once the Note
has been repaid in full, Rangeview agrees to pay to Pure Cycle ninety-eight
percent (98%) of Rangeview’s share of any remaining revenue received by
Rangeview pursuant to the East Cherry Creek Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
Rangeview Representations and Covenants
 
3.1           Lease.  Rangeview represents and warrants that all terms and
conditions of the Lease have been complied with by it and, to its knowledge, by
the Land Board.  Rangeview shall not enter into any amendments to the Lease that
affect Pure Cycle’s rights and/or obligations under this Agreement without Pure
Cycle’s prior written approval.  Rangeview agrees that it will comply with the
terms of the Lease, including paying all rents and royalties due under the
Lease, and maintain it in effect during the term of this Agreement.  It shall
not be a breach of this covenant if Rangeview’s failure to maintain the Lease in
effect is due to a breach of this Agreement or the Lease by Pure Cycle.
 
3.2           Conflicts of Interest. The parties hereto acknowledge that certain
members of the board of directors of Rangeview are officers, directors or
employees of Pure Cycle and may have conflicts of interest with regard to this
transaction.  Rangeview represents and warrants that such board members have,
pursuant to § 24-18-110, C.R.S., filed all necessary disclosure statements with
Rangeview and the Colorado Secretary of State, and that Rangeview has provided
copies of such disclosure statements to the Land Board.  Pure Cycle represents
and warrants that the members of Pure Cycle’s board of directors who also serve
on the Rangeview board of directors have fully disclosed such interests to the
disinterested board members of Pure Cycle prior to obtaining board approval of
this Agreement and those members with potential conflicts have abstained from
voting on this Agreement.
 
ARTICLE IV
 


 
Agreements and Service
 
4.1           Customers.  Pure Cycle, as Rangeview’s agent, may negotiate and
enter into agreements to lease or use the Non-Export Water and to provide water
service utilizing the Non-Export Water subject to the terms of this Agreement
and the terms of the Lease.  Pure Cycle shall make available to Rangeview copies
of any such agreements twenty-one (21) days prior to the execution (a draft
being acceptable if finals are not available).  Rangeview shall review such
information for the sole purposes of determining whether such contract is
commercially reasonable and in compliance with prudent water provider practice
in Colorado.  Rangeview shall be deemed to have consented to the contract
unless, within fourteen (14) days of the date of delivery of the contract, it
delivers to Pure Cycle a notice specifically stating the reasons for its
determination that the proposed contract is not commercially reasonable or is
not in compliance with prudent water provider practice in Colorado.  Disputes,
if any, as to matters under this Section will be submitted to arbitration
pursuant to Section 15.16, and a hearing shall be held within fourteen (14) days
of selection of an arbitrator or arbitrators, as applicable.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.2           Construction.  Pure Cycle shall cause construction of a Water
System (as defined below) to provide water service to meet the demand for water
of Water Users and Off-Site Users and shall do so in a commercially reasonable
time and manner consistent with prudent water service practice in Colorado and
consistent with Article 9 of the Lease, subject to the receipt of all necessary
governmental approvals.  Upon receiving a written request for water service from
a Water User or Off-Site User, Rangeview shall give Pure Cycle written notice of
such request.  Within thirty (30) days after receipt of all information
necessary to establish the service needs of the Water User or Off-Site User,
Rangeview and Pure Cycle shall establish a schedule identifying the scope of
improvements and the timing of construction (“Construction Schedule”) for such
user.  Upon execution of a tap purchase agreement with such user or some other
agreement which secures the commitment of the Water User or Off-Site User to
purchase water taps or receive water service, which tap purchase agreement shall
indicate, if applicable, that Rangeview’s commitment for service is subject to
the completion of the improvements identified in the Construction Schedule or
such other time as would be consistent with the Lease, Pure Cycle shall cause
construction of the identified improvements pursuant to the time frame set forth
in the Construction Schedule.  Once construction is completed, Pure Cycle will
provide Rangeview with copies of the plans for the improvements as built.  The
term “Water System” shall mean wells, intake lines, pumps, treatment facilities,
transmission systems, storage facilities and all other components of a water
supply system to provide Non-Export Water to Water Users or Off-Site
Users.  Pure Cycle shall cause the Water System to be completed in a workmanlike
manner and in compliance with the plans approved by Rangeview, which approval
will not be unreasonably withheld or delayed.  Pure Cycle shall make available
to Rangeview copies of any and all construction contracts and related documents
concerning the Water System.  Ten (10) days prior to the execution of any
construction contract related to the Water System in excess of Five Hundred
Thousand Dollars ($500,000), Pure Cycle shall provide Rangeview with a copy of
such contract (a draft being acceptable if finals are not available) and
information regarding how the improvements will be financed and how such
financing obligation will be paid.  Rangeview shall review such information for
the sole purposes of determining whether such contract is commercially
reasonable and in compliance with prudent water provider practice in Colorado
and whether the project is fiscally viable.  Rangeview shall be deemed to have
consented to the contract unless, within fourteen (14) days of the date of
delivery of the contract, it delivers to Pure Cycle a notice specifically
stating the reasons for its determination that the proposed contract is not
commercially reasonable, is not in compliance with prudent water provider
practice in Colorado, or the project is not fiscally viable.  Disputes, if any,
as to matters under this Section will be submitted to arbitration pursuant to
Section 15.16, and a hearing shall be held within fourteen (14) days of
selection of an arbitrator or arbitrators, as applicable.
 
4.3           Quality.  Pure Cycle shall cause the Water System to be designed
to comply with applicable requirements of the federal Safe Drinking Water Act or
such other similar or successor laws (the “Safe Drinking Water Act”) in effect
at the time the Water System is constructed.  In addition, Pure Cycle shall
operate and maintain the Water System, and to the extent necessary, modify or
upgrade the Water System, such that the water provided through the Water System
complies with the Safe Drinking Water Act; provided, however, that it shall not
be a default of this Section if at any time the water fails to comply with the
requirements of the Safe Drinking Act, Pure Cycle cures such noncompliance
within thirty (30) days of learning of such noncompliance, or if more than
thirty (30) days is reasonably required to cure such noncompliance, Pure Cycle
commences to correct the problem within thirty (30) days and thereafter
prosecutes the same to completion with reasonable diligence.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
4.4           Rules and Regulations of Rangeview. All construction, operation,
and maintenance of the Water System shall be performed in accordance with the
Rangeview Metropolitan District Rules and Regulations, as adopted from time to
time (the “Rules and Regulations”) which shall not be inconsistent with the
terms of the Lease.
 
ARTICLE V

 
Coordination of Export and Non-Export Water
 
5.1           Substitution of Facilities.  In connection with the provision of
Non-Export Water to Water Users and Off-Site Users, Pure Cycle shall (i) be
entitled, at Pure Cycle’s option subject to Rangeview’s consent which shall not
be unreasonably withheld, to exercise Rangeview’s right to substitute facilities
and (ii) have the obligation to provide substitute facilities on Rangeview’s
behalf to the Export Water Purchaser as provided in Section 8.3 of the Lease.
 
5.2           Right to Use Transmission Lines; Infrastructure.  Pursuant to the
Lease, all contracts for the sale of Export Water will provide for construction
of excess capacity in Export Water transmission lines only within the Lowry
Range, so as to accommodate the transmission of water for on-site use within
that portion of the Lowry Range which may be served by those lines.  Ownership
of the excess capacity needed for use on the Lowry Range will be transferred to
Rangeview at such time as such capacity is utilized, under agreements which
provide for the payment by Rangeview of a proportionate share of operation,
maintenance and replacement costs.  Rangeview agrees to provide such excess
capacity to Pure Cycle to provide the services contemplated hereunder and Pure
Cycle agrees to assume Rangeview’s obligations with respect to operation,
maintenance and replacement costs under the excess capacity agreements for so
long as this Agreement is in effect.
 
ARTICLE VI

 
Ownership, Operation, and Maintenance of Facilities
 
6.1           Ownership Prior to Termination.  Rangeview shall own the Water
System, Pure Cycle shall operate and be responsible for the maintenance of the
Water System.
 
6.2           Ownership Post-Expiration.  In the event this Agreement expires
pursuant to Section 14.2 or terminates pursuant to Section 14.6, title to any
rights-of-way on the Lowry Range used exclusively for delivering Non-Export
Water and any interest of Pure Cycle in the Water System or shared facilities
for delivery of Non-Export Water pursuant to agreements described in Section 5.2
or otherwise, shall automatically, without the necessity of any further action
by the parties, revert and be transferred to the Land Board as of the date of
such expiration or termination in accordance with Section 14.1 of the Lease.
 
6.3           Ownership Post-Termination.  In the event this Agreement is
terminated by Rangeview pursuant to Section 14.3 or by Pure Cycle pursuant to
Section 14.5, Pure Cycle shall surrender all of Pure Cycle’s interest in
rights-of-way on the Lowry Range used exclusively for delivering Non-Export
Water and any interest of Pure Cycle in the Water System or shared facilities
for delivery of Non-Export Water pursuant to agreements described in Section 5.2
or otherwise, to Rangeview in accordance with Section 14.4 of this Agreement.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
ARTICLE VII

 
Obligations of Pure Cycle
 
7.1           Water System.  At its cost, Pure Cycle shall provide a Water
System for Water Users and Off-Site Users in a commercially reasonable manner
consistent with prudent water provider practice in Colorado in order to meet the
demand of Water Users and Off-Site Users and for water subject to the terms and
conditions of the Lease and this Agreement.  In addition, Pure Cycle shall
install and maintain meters, in accordance with the Rules and Regulations,
capable of measuring the quantity of Non-Export Water delivered to Water Users
and Off-Site Users.  Pure Cycle acknowledges that unless expressly agreed to by
the Land Board in writing, the Non-Export Water, the Water System and the
rights-of-way on and aquifers under the Lowry Range required to deliver
Non-Export Water and any other rights granted with respect to the Non-Export
Water under the Lease, shall not be used for any business or other purpose
except to provide water service consistent with this Agreement, the Lease and
the water decrees by which such water has been or may be adjudicated.
 
7.2           Control.  Pure Cycle shall have the responsibility for and control
over  the details and means for providing the services hereunder subject to the
requirement that the services be provided in a commercially reasonable time and
manner consistent with prudent water service practice in Colorado and in
accordance with the Lease, this Agreement and the Rules and Regulations.
 
7.3           Phased Development.  Pure Cycle may phase the installation of the
Water System in accordance with the needs of Water Users and Off-Site Users, it
being understood that additional Water Users will be generated or created only
upon the development of the Lowry Range.  Pure Cycle shall have no obligation
whatsoever to install or create access to a Water System in advance of the need
for such facilities, such need to be based upon commercially reasonable
standards for similar development projects.  To the extent portions of the Lowry
Range have been sold by the Land Board, Pure Cycle agrees to provide Rangeview
with a reasonable long range development plan for such land.
 
7.4           Administration.  Pure Cycle shall operate, maintain and administer
the Water System, including billing (but not collecting) all charges for water
services in accordance with Article VIII and issuing taps on behalf of
Rangeview.  Taps for Non-Export Water shall not be issued based on “unused
cumulative rights under the decrees” (as that phrase is defined in the Lease).
 
7.5           Records.  Pure Cycle shall keep and maintain accurate files of all
contracts concerning the Water System and all other records necessary to the
orderly administration and operation of the Water System which are required to
be kept by local, state or federal statutes, ordinances or regulations or which
are necessary to comply with the Lease.  Pure Cycle shall provide a copy of each
executed contract concerning the Water System within three days.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
7.6            Services. Pure Cycle shall employ or contract with such engineers
and qualified operators as it deems appropriate, to perform the duties of
operating the Water System, including the following:
(a)           cooperating with Rangeview and other state, county, local and
federal authorities in providing such tests as are necessary to maintain
compliance with appropriate governmental standards;
 
(b)           supervising the connection of lines to private development and
recording such connections for billing proposes in accordance with Section 8.2;
 
(c)           coordinating construction with various utility companies to ensure
minimum interference with the Water System;
 
(d)           performing all maintenance and repairs necessary to continue the
efficient operation of the Water System;
 
(e)           providing for the services of subcontractors necessary to maintain
and continue the efficient operation of the Water System; and
 
(f)           providing for emergency preparedness to provide response to
emergencies, including, but not limited to, interruption of services because of
line breaks, freeze-up or other mechanical problems.
 
To the extent Pure Cycle engages contractors, it shall require such contractors
to maintain bonds and insurance, including workers’ compensation insurance, in
compliance with applicable laws, the Lease, and the Rules and Regulations.
 
7.7           Recharge.  Pure Cycle shall have the right to artificially
recharge and to store the recharged water in the aquifers from which such
Non-Export Water is withdrawn and to withdraw such artificially recharged and
stored water in accordance with Section 6.2(a) of the Lease.  Pure Cycle shall
also have the right to store additionally acquired water in reservoirs on the
surface of the Lowry Range in a commercially reasonable manner consistent with
prudent water provider practice in Colorado and subject to the requirements of
the Lease.
 
7.8           Compliance with Laws. Pure Cycle shall comply with all applicable
government statutes, regulations, ordinances, permits and orders, including the
Rules and Regulations and, if applicable, Colo. Rev. Stat. § 24-91-103, 103.5
and 103.6 (1995 Supp.), in its performance under this Agreement.
 
7.9           Permits and Licenses.  Pure Cycle shall, at its own expense, apply
for and obtain all necessary building, occupancy, well and other permits and
licenses which may be required by any governmental entity which has jurisdiction
over the operations to be performed by Pure Cycle pursuant to this
Agreement.  All well permits shall be obtained in the name of the Land Board
and, if necessary, Rangeview as lessee.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
7.10           Taxes.  Pure Cycle shall be solely responsible for and shall pay
all taxes, fees, charges and assessments, if any, in connection with the work or
the materials to be utilized in accomplishing the activities of Pure Cycle
pursuant to this Agreement.
 
7.11           Off-Site Disposal.  Pure Cycle shall maintain a system for
measuring any use or reuse of effluent, sewage, or sewerage from the use of
Non-Export Water which is disposed of Off-Site to ensure compliance with the
Lease.
 
7.12           Financing. Pure Cycle shall be responsible for financing its
obligations hereunder with the funds it receives pursuant to this Agreement or
from such other sources as it deems desirable subject to Section 4.1 hereof and
the terms of the Lease.
 
7.13           Reporting. In addition to the reports required pursuant to
Section 8.5, Pure Cycle agrees to provide Rangeview with annual budgets and
business plans with respect to the Water System and such other information as
Rangeview may reasonably request in order to assure itself that the demands of
Water Users and Off-Site Users are being adequately provided for and to assist
Rangeview in its long-term planning efforts.  Pure Cycle shall also provide
courtesy copies of annual budgets and business plans to the Land Board.  Pure
Cycle shall also supply Rangeview with such information as Rangeview may
reasonably require to comply with its obligations to state, county, local and
federal authorities, including, for example, the results of tests on the quality
of the water and information concerning compliance with health and safety
regulations.
 
7.14           Access.  Pure Cycle agrees to permit the Land Board access to the
Lowry Range to the same extent Rangeview is required to grant the Land Board
access under Section 5.1(b) of the Lease.
 
ARTICLE VIII

 
Billing and Rates
 
8.1           Rates.
 
(a)           Rangeview will establish the tap fees, usage charges, and service
charges, including late payment charges, to be imposed upon the Water Users for
the water services provided by Pure Cycle hereunder consistent with Section 8.2
of the Lease.
 
(b)           The tap fees, usage charges, and service charges, including late
payment charges, to be imposed upon Off-Site Users for the services provided by
Pure Cycle hereunder shall be established pursuant to the mutual agreement of
Pure Cycle and the Off-Site Water Purchaser; provided, that such agreements
shall comply with Section 5.3(b) of the Lease.
 
8.2           Billing.
 
(a)           Pure Cycle shall read the meters and bill the Water Users and
Off-Site Users for water services provided hereunder, including all tap fees,
usage charges, and service charges, on behalf of Rangeview and in accordance
with the Rules and Regulations.  The bills shall provide that payment shall be
made by Water Users and Off-Site Users to Rangeview at an address designated by
Rangeview.  Rangeview shall have the option, upon sixty (60) days written notice
to Pure Cycle, to assume the obligation of reading meters and billing
hereunder.  Pure Cycle shall have the option upon sixty (60) days written notice
to Rangeview to relinquish the obligation of reading meters and billing
hereunder.  In either case, Pure Cycle shall deliver to Rangeview the records
necessary to enable Rangeview to perform such services.  Pure Cycle shall
thereafter continue to perform all obligations hereunder except those pertaining
to billing.  If Rangeview’s costs are significantly impacted by the transfer of
billing responsibilities, the amounts paid to Pure Cycle under this Agreement
shall be subject to renegotiation under Section 8.3.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(b)           Rangeview shall be responsible for collection efforts on
delinquent accounts.  To the extent necessary to enable Rangeview to determine
royalties due under the Lease, Pure Cycle shall code the bills in a manner which
will enable Rangeview to distinguish which bills are for recharged water and of
such bills which are to Title 32 water districts or similar municipal entities
supplying water for public use (“Public Entities”).  After deducting the amount
required to be paid or accrued to pay the royalties required for Non-Export
Water under the Lease, Rangeview shall pay Pure Cycle on or before the 15th day
of each month one hundred percent (100%) of tap fees and ninety-eight percent
(98%) of all remaining amounts collected by Rangeview from Water Users in the
previous month.  Such payment will be accompanied by a report from Rangeview
specifying the amount received by Rangeview from Public Entities for recharged
water and the amount received by Rangeview from other Water Users in the
previous month.  Once the royalty obligation set forth in Section 7.3(b) of the
Lease becomes applicable, Pure Cycle shall provide Rangeview with a report on or
before the 10th day of each month specifying those costs and expenses of Pure
Cycle for the preceding month which are components of Net Profits (as that term
is defined in the Lease) in order to enable Rangeview to determine the royalties
payable under the Lease and the amount payable to Pure Cycle for the previous
month.
 
8.3           Renegotiation.  The parties acknowledge that due to the fact that
the Lowry Range has not yet been developed, the operating costs of Rangeview and
Pure Cycle with respect to the water service to be provided to Water Users are
unknown.  Therefore, notwithstanding the provisions of Section 8.2, if the two
percent (2%) of revenues retained by Rangeview are insufficient to cover
Rangeview’s costs relating to the provision of water service with respect to
Non-Export Water, including, without limitation, the proportionate share of
Rangeview’s reasonable general, legal, administrative, engineering, regulatory
compliance, and long-term planning costs attributable to provision of water
service with respect to Non-Export Water and Rangeview’s reserve requirements
pursuant to Section 8.9 of the Lease, Pure Cycle and Rangeview shall negotiate
an amendment to Section 8.2 in good faith which provides Rangeview with
sufficient revenues from this Agreement to cover its costs relating to the
provision of water service with respect to Non-Export Water.  During any period
of renegotiation, each party shall continue to perform its obligations under
this Agreement.  Disputes as to an appropriate amendment to provide Rangeview
with sufficient revenues under this Section will be settled by arbitration
pursuant to Section 15.16 of this Agreement.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
8.4           Reserves.
 
(a)           Rangeview shall utilize the two percent (2%) of revenues retained
by it pursuant to Section 8.2 and, if applicable, the two percent (2%) of
revenues retained by it pursuant to Section 2.2 from the East Cherry Creek
Agreement, (i) to pay proper and necessary expenses related to the functions of
Rangeview, (ii) to build and maintain the reserve required by Section 8.9 of the
Lease (which reserve is equal to thirty-three percent (33%) of the Operating
Expenses budgeted by Rangeview and Pure Cycle for the then current calendar
year), (iii) to establish a fund for Rangeview’s budget for the following
calendar year, and (iv) to increase the reserve fund described in (ii) above to
an amount equal to fifty (50%) of the Operating Expenses budgeted by Rangeview
and Pure Cycle for the then current year.  The reserve fund shall be
continuously maintained and may be utilized by Rangeview solely for paying
lawful obligations relating to the provision of Non-Export Water to Water Users
as required by Section 8.1 of the Lease.
 
(b)           Pure Cycle agrees that if and to the extent at any time monies are
not available to Rangeview to fund the reserve which Rangeview is required to
maintain pursuant to Section 8.9 of the Lease or if monies in such reserve are
withdrawn (for a purpose permitted by Section 8.4(a) above and by Section 8.9 of
the Lease) such that the amount of the reserve drops below the amount which
Rangeview is required to maintain pursuant to the Lease and such reserve cannot
reasonably be expected to be reestablished from anticipated income to Rangeview
within one year, then within thirty (30) days of receipt of notice from
Rangeview of such fact, Pure Cycle shall deliver funds to Rangeview sufficient
to replenish the reserve fund to the level required pursuant to the
Lease.  Notwithstanding the fact that the reserve can reasonably be expected to
be reestablished within one year, Pure Cycle agrees to deliver funds to
Rangeview sufficient to replenish the reserve fund to the level required
pursuant to the Lease at the time this Agreement terminates.  If Pure Cycle has
given notice to Rangeview pursuant to Section 14.5 of Pure Cycle’s election to
terminate this Agreement, any use by Rangeview of the reserve fund in a manner
which would cause Pure Cycle to be required to replenish the fund pursuant to
the foregoing sentence because the termination date of this Agreement will occur
sooner than the date on which the reserves are reasonably expected to be
reestablished shall require the prior written consent of Pure Cycle, which
consent shall not be withheld to the extent it is necessary to make such
expenditure at that time.
 
(c)           Any dispute as to the necessity of an expenditure or whether the
reserve fund can reasonably be expected to be reestablished from anticipated
income within one year shall be submitted to arbitration pursuant to
Section 15.16 of this Agreement.
 
8.5           Reports and Audits.
 
(a)           Within twenty-five (25) days after the end of each calendar year,
until such time as Rangeview notifies Pure Cycle that production of Export Water
and/or Non-Export Water has reached 500 acre feet in any calendar year, and
thereafter on or before the twenty-fifth (25th) day following the end of each
calendar quarter during the term of this Agreement, Pure Cycle shall deliver a
report to Rangeview which specifies the quantity of Non-Export Water (including
any recharged or stored water pursuant to Section 6.2(a) of the Lease) delivered
by Pure Cycle and the amount of such Non-Export Water removed from each aquifer
under the Lowry Range in accordance with Exhibit J to the Lease, the exact
amount of Gross Revenues or gross tap fee revenues relating to the sale or other
disposition of Non-Export Water and a calculation of the royalties paid or
payable to the Land Board as a result thereof, the entity to whom the Non-Export
Water was delivered and, if applicable, the costs and expenses of Pure Cycle for
such period which are components of Net Profits and such other information as
may be necessary in order to enable Rangeview to comply with its reporting
obligations to the Land Board regarding the accuracy of royalties paid under the
Lease.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)           Pure Cycle shall prepare and keep full, complete, and proper
books, records and accounts of all Non-Export Water (including any recharged or
stored water pursuant to Section 6.2(a) of the Lease) sales or dispositions and,
if applicable, expenses of Pure Cycle included in the calculation of Net Profits
and shall document such transactions as may be required by law.  Said books,
records, and accounts of Pure Cycle shall be open at all reasonable times, upon
three (3) days prior written notice, to the inspection of Rangeview and its
representatives, and upon ten (10) days prior written notice, to the inspection
of the Land Board and its representatives, who may, at Rangeview’s or the Land
Board’s expense, as applicable, copy or extract all or a portion of said books,
records, and accounts for a period of five (5) years after the date such books,
records and accounts are made.  Rangeview or the Land Board may, upon no less
than fourteen (14) days’ prior written notice to Pure Cycle, cause a partial or
complete audit to be made at Rangeview’s or the Land Board’s expense, as
applicable, by an auditor selected by Rangeview or the Land Board, as
applicable, of the entire records and operations of Pure Cycle for a five (5)
year period preceding the date of the audit relating to the Lowry Range and
Non-Export Water use pursuant to this Agreement.  Within fourteen (14) days
following receipt of such a notice, Pure Cycle shall make available to the
auditor the books and records the auditor reasonably deems necessary or
desirable for the purpose of making the audit.  If the results of the audit
reveal a deficiency in the amounts paid by Rangeview to the Land Board under the
Lease as a result of inaccurate reports provided by Pure Cycle to Rangeview,
then Pure Cycle shall refund the revenues it received from Rangeview under
Section 8.2 which should have been paid to the Land Board together with interest
thereon at the rate of two percent (2%) per month from the date or dates such
amounts should have been paid to the Land Board.  If such inaccuracies resulted
in a deficiency to the Land Board in excess of two percent (2%) of the royalties
previously computed by Rangeview for the period covered by the audit, then Pure
Cycle shall also pay the actual cost of the audit.
 
(c)           Rangeview shall prepare and keep full, complete, and proper books,
records and accounts of all collections with respect to Non-Export Water
(including any recharged or stored water pursuant to Section 6.2(a) of the
Lease) sales or dispositions and, if applicable, expenses of Rangeview included
in the calculation of Net Profits and shall document such transactions as may be
required by law.  Said books, records, and accounts of Rangeview shall be open
at all reasonable times to the inspection of Pure Cycle and its representatives
who may also, at Pure Cycle’s expense, audit, copy or extract all or a portion
of said books, records, and accounts for a period of five (5) years after the
date such books, records and accounts are made.  Pure Cycle may, upon fourteen
(14) days’ prior written notice to Rangeview, cause a partial or complete audit
to be made at Pure Cycle’s expense, by an auditor selected by Pure Cycle, of the
entire records and operations of Rangeview relating to the Lowry Range and
Non-Export Water collections and expenses pursuant to this Agreement.  Within
fourteen (14) days following receipt of such a notice, Rangeview shall make
available to the auditor the books and records the auditor deems necessary or
desirable for the purpose of making the audit.  Any deficiency in the payment of
amounts due Pure Cycle pursuant to Section 8.2 determined by such audit shall be
immediately due and payable by Rangeview together with interest thereon at the
rate of two percent (2%) per month from the date or dates such amounts should
have been paid.  If such deficiency is in excess of two percent (2%) of the
amounts previously computed by Rangeview for the period covered by the audit,
then Rangeview shall pay the actual cost of the audit, at the time the
deficiency is paid.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
Management of Non-Export Water
 
9.1           Use of Non-Export Water.  All use of Non-Export Water by Pure
Cycle hereunder, including any re-use or successive use, shall be done in a
commercially reasonable manner consistent with prudent water provider practice
in Colorado in accordance with the Lease and the decrees adjudicating such
water.
 
9.2           Additional Water. To the extent Rangeview determines to locate
additional sources of water for Water Users or Off-Site Users, Pure Cycle agrees
to locate such additional sources of water for Rangeview.  The parties
acknowledge that if Rangeview acquires such additional water, it shall not be
subject to the provisions of the Lease except to the extent required by the
Lease.  In recognition of the fact that it will be more efficient and economical
to have only one service provider and to limit the number of parties jointly
using and expanding the Water System, Rangeview agrees that if it acquires such
additional water, it shall give Pure Cycle the first opportunity to negotiate a
service provider agreement with respect to any additional water.  To the extent
Pure Cycle desires to be the service provider for such additional water but the
parties are unable to reach an agreement on the terms of such service provider
agreement, the missing terms shall be settled by arbitration in accordance with
Section 15.16.  In establishing such terms, the parties agree that the
arbitrator shall take into consideration prudent water provider practices in
Colorado.  The terms of this Agreement may be considered by the arbitrator in
determining what terms would be consistent with prudent water provider practice
in Colorado except to the extent such terms are influenced or dictated by the
terms of the Lease.  Pure Cycle agrees that if Rangeview does not acquire
additional water for Water Users, Pure Cycle shall permit the Land Board, as
required by the Lease, to jointly use and expand the Water System to the same
extent Pure Cycle, as Rangeview’s service provider, would have used and expanded
such facilities consistent with prudent water provider practices in Colorado if
Rangeview had acquired additional water to provide service to Water Users
requesting service after the Non-Export Water is committed.
 
ARTICLE X

 
Rights-of-Way
 
10.1           Master Plan.  As set forth in Exhibit D to the Lease, a master
plan of rights-of-way, has been agreed upon with respect to the Lowry Range,
subject to certain rights of the Land Board to amend the master plan.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
10.2           Rights-of-Way.  When a right-of-way on or under the Lowry Range
is reasonably necessary to enable Pure Cycle to perform the services
contemplated by this Agreement, Pure Cycle shall notify Rangeview.  Rangeview
shall file a request for the right-of-way with the Land Board in accordance with
the Lease.  Upon grant of a right-of-way by the Land Board, Rangeview shall
promptly notify Pure Cycle and, to the extent necessary to enable Pure Cycle to
perform its services hereunder, Rangeview shall grant a license to Pure Cycle to
use the right-of-way granted by the Land Board.  Such license shall be in the
form of the license attached to the Lease as Exhibit G.
 
10.3           Fees for Rights-of-Way.  Pure Cycle shall pay the costs
(including, if applicable, legal and engineering fees) associated with obtaining
rights-of-way.  Pure Cycle acknowledges that the fees for Rights-of-Way on the
Lowry Range are set forth in the Lease.
 
10.4           Condemnation of Land Not Owned by the Land Board. Upon Pure
Cycle’s request, Rangeview agrees to use its governmental powers of condemnation
if condemnation is reasonably necessary to enable Pure Cycle to perform the
services contemplated by this Agreement.  Rangeview agrees to grant Pure Cycle a
right-of-way in such condemned property substantially in the form attached
hereto as Exhibit A.  The fee for such right-of-way shall be based on the fair
market value of the right-of-way at the time of the grant assuming this
Agreement will expire at the end of the term set forth in Section 14.2.  Pure
Cycle shall be responsible for the costs associated with Rangeview’s
condemnation of such land.  Nothing herein shall grant power to condemn land
owned by the Land Board or to interfere with the Land Board’s rights under the
Lease.
 
ARTICLE XI

 
Indemnification
 
11.1           General. Pure Cycle agrees that it shall jointly and severally
with Rangeview indemnify and hold harmless the Land Board against and from all
liabilities, claims and demands, settlement or litigation expenses and related
attorneys’ fees (hereafter “Indemnified Items”) for personal injury or property
damage arising out of, or caused by, any act or omission of Rangeview, Pure
Cycle, their contractors, agents or employees.
 
11.2           Liens.  Except with respect to liens or encumbrances expressly
permitted under the Lease, Pure Cycle agrees that it shall jointly and severally
with Rangeview indemnify and hold the Land Board harmless from and against all
Indemnified Items relating to liens or claims of right to enforce liens arising
from actions of Rangeview or Pure Cycle, its contractors and agents.
 
11.3           Mutual Indemnity. As between Pure Cycle and Rangeview, each party
shall indemnify and hold harmless the other, to the extent permitted by law,
against and from all Indemnified Items (i) for personal injury or property
damage arising out of, or caused by, any act or omission of such party, its
contractors, agents or employees or (ii) relating to liens or claims of right to
enforce liens arising from actions of such party, its contractors and
agents.  The party whose actions caused such liens to arise shall promptly cause
any such lien to be removed notwithstanding the fact that such party may believe
that there is a valid defense to any such claim.  Such party shall retain the
right to pursue any claims against the person filing the lien after any such
lien is removed.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE XII

 
Financing
 
12.1           Review by Land Board.  Pursuant to Section 9.1(c) the Lease, Pure
Cycle agrees to provide the Land Board with courtesy copies of any construction
or financing contracts in excess of Five Hundred Thousand Dollars ($500,000)
entered into by Pure Cycle related to the provision of Non-Export Water to Water
Users (including contracts for the disposal of effluent, sewage or sewerage) ten
(10) days prior to the execution of any such contracts (drafts being acceptable
if finals are not yet available).
 
ARTICLE XIII

 
Insurance and Bonds
 
13.1           Insurance. Pure Cycle shall at all times carry insurance in
amounts and with carriers acceptable to Rangeview for workers’ compensation
coverage fully covering all persons engaged in the performance of this Agreement
in accordance with Colorado law, and for public liability insurance covering
death and bodily injury with limits of not less than $1,500,000 for one person
and $5,000,000 for any one accident or disaster, and property damage coverage
with limits of not less than $500,000, which insurance shall name Rangeview and
the Land Board as additional insureds.  Pure Cycle acknowledges that under the
Lease, the Land Board has reserved the right to reasonably increase the required
limits of insurance as the Land Board may deem appropriate from time to
time.  Rangeview shall give notice to Pure Cycle within five (5) days of receipt
of a request from the Land Board to increase the limits of insurance.  Pure
Cycle shall promptly obtain such increased coverage and shall furnish the Land
Board with proof of such coverage; provided that, if Pure Cycle disputes the
reasonableness of such request, Pure Cycle shall have the right to submit such
dispute to arbitration in accordance with Sections 15.2(b) and 15.16 of the
Lease.
 
13.2           Bonds.  No operations are to be commenced on the Lowry Range
until Pure Cycle has filed good and sufficient bonds, consistent with the
requirements of § 38-26-106 and § 36-1-129, with the Land Board, and listing
Rangeview as a coinsured, in an amount fixed by the Land Board to secure the
payment for damages, losses or expenses caused by Pure Cycle as a result of
operations on or under the Lowry Range.  Pure Cycle acknowledges that, pursuant
to the Lease, the Land Board may require that the bonds be held in full force
and in effect for one year after cessation of the operations for which the bonds
were intended.  In addition, Pure Cycle shall comply with the Rules and
Regulations with respect to bonds required by Rangeview.
 
13.3           Bond of Contractors. Bonds provided by contractors for
construction activities to Pure Cycle may list the Land Board and Rangeview as
coinsureds.  As long as such bonds otherwise comply with Section 13.2 above and
list the Land Board and Rangeview as coinsureds, the contractors shall not be
required to obtain any other bonds for the Land Board or Rangeview.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
ARTICLE XIV

 
Term, Default and Termination
 
14.1           Effective Date.  Rangeview’s rights under the Lease are subject
to entry of a final non-appealable order in the Proceeding.  The parties to the
Proceeding have reached a settlement agreement, to which the Lease is attached
as Exhibit A (the “Settlement Agreement”).  This Agreement shall be binding on
the date that it is fully executed and delivered by both parties hereto, subject
only as a condition subsequent to the occurrence of the Effective Date (as that
term is defined in the Settlement Agreement).  If the Settlement Agreement is
terminated, this Agreement shall be null and void ab initio and shall have no
force and effect.
 
14.2           Term.  This Agreement shall commence on the Effective Date and,
unless sooner terminated pursuant to this Article, shall expire at 12:00 noon on
May 1, 2081.
 
14.3           Default and Termination.
 
(a)           The following events shall constitute events of default under this
Agreement:
 
(i)           The filing by a party of a petition in bankruptcy, insolvency or
for reorganization under the bankruptcy laws of the United States or under any
insolvency act of any state, the dissolution of a party, or a party making an
assignment for the benefit of creditors;
 
(ii)           The taking of the Lease or the Non-Export Water or any part
thereof by execution or other process of law or the subjection of the Lease or
the Non-Export Water or any part thereof to attachment, which attachment is not
discharged or disposed of within sixty (60) days after the levy thereof;
 
(iii)           The institution against a party of involuntary proceedings under
any such bankruptcy law or insolvency act or for dissolution, or the appointment
of a receiver or trustee for all or substantially all of the property of a
party, which proceeding is not dismissed or receivership or trusteeship is not
vacated within sixty (60) days after such institution or appointment; or
 
(iv)           The material default in the performance of any material term,
covenant or condition in this Agreement which default shall continue and not be
cured for a period of thirty (30) days after written notice specifically setting
forth the nature of the default has been given by the non-defaulting party to
the defaulting party, or if more than thirty (30) days is reasonably required to
cure such matter complained of, if the defaulting party shall fail to commence
to correct the same within said thirty (30) day period and shall thereafter fail
to prosecute the same to completion with reasonable diligence.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(b)           If an event of default shall occur, then the non-defaulting party
may, at its option, without any prejudice to any other remedies it may have,
(i) terminate this Agreement upon giving written notice of termination to the
defaulting or breaching party, and, if Rangeview is the non-defaulting party, at
its option, exercise its rights under Section 14.4, and/or (ii) commence an
action for specific performance of the obligations of the defaulting party
and/or damages proximately caused by the default or breach and its costs and
reasonable attorneys’ fees (including costs incurred to cure such default
pursuant to Section 14.3(c)).
 
(c)           If either party shall act or fail to act in a manner which would
constitute an Event of Default (as that term is defined in the Lease) under the
Lease, immediately, with the passage of time, with notice, or any of the
foregoing, the non-defaulting party may, at its option, without prejudice to any
other remedies it may have, cure such Event of Default and seek reimbursement
from the defaulting party for any costs and damages associated therewith or
offset such costs and damages from any amounts owed to the defaulting party
under this Agreement or otherwise without waiting for the thirty-day period
provided for in Section 14(a)(iv) to run.
 
14.4           Declaration of Forfeiture. If an event of default occurs and
Rangeview terminates this Agreement or in the event of a termination pursuant to
Section 14.5, Rangeview shall have the right, in connection with such
termination, to enter onto the Lowry Range and any part thereof (subject to any
existing licenses related to delivery of Export Water), and to expel Pure Cycle
from the premises and those claiming through or under Pure Cycle pursuant to
this Agreement, and remove the effects of both or either, without being deemed
guilty of any manner of trespass and without prejudice to any other
remedies.  In the event of such termination, Pure Cycle shall surrender and
peacefully deliver to Rangeview the above described land and the Non-Export
Water, and such land as was in Pure Cycle’s possession or control shall be
returned to Rangeview in good condition (subject to any existing licenses
related to the delivery of Export Water), and Rangeview shall be entitled to the
return of all Non-Export Water, plus any interest of Pure Cycle in all
infrastructure built to divert or withdraw and deliver the Non-Export Water and
any interest in shared facilities for use with the Non-Export Water, plus the
revenue stream associated with such Non-Export Water and the East Cherry Creek
Agreement.  Subject to the following sentence, title to such assets will be
conveyed to Rangeview free and clear of all security interests, liens and
encumbrances existing at the time of delivery to Rangeview.  Notwithstanding the
foregoing, Pure Cycle shall have the right to encumber the revenues it receives
pursuant to this Agreement in connection with the construction and development
of the Water System.  Upon such termination, if Pure Cycle shall remain in
possession of any part of the Lowry Range (subject to any existing rights-of-way
or licenses related to delivery of Export Water) or Non-Export Water, Pure Cycle
shall be guilty of an unlawful detainer and shall be subject to eviction or
removal, forcibly or otherwise, to the extent provided by law.
 
14.5           Pure Cycle Right of Termination. Pure Cycle may terminate this
Agreement at any time without cause upon giving one year’s prior written notice
to Rangeview.  During the one-year period, Pure Cycle shall continue to
discharge all of its obligations under this Agreement and shall be entitled to
the benefits of this Agreement, unless Rangeview and the Land Board, at their
option, require Pure Cycle to discontinue providing services hereunder prior to
the expiration of the one-year notice period.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
14.6           Termination of Lease.  If Rangeview’s rights to the Non-Export
Water are terminated under the Lease, this Agreement shall terminate.
 
ARTICLE XV

 
General Provisions
 
15.1           Assignment.  Pure Cycle may assign its interest in this
Agreement, but only upon terms expressly approved in writing by Rangeview, which
approval may not be unreasonably withheld.  Rangeview shall not be deemed to be
unreasonable in withholding consent if it is unable to obtain the consent
required from the Land Board pursuant to Section 9.1(a) of the Lease for such
assignment.  Any attempted assignment in contravention of this Section shall be
null and void.  Notwithstanding the foregoing, Pure Cycle may contract with
third parties to perform portions of its obligations under this Agreement and
such action on Pure Cycle’s part shall not be deemed an assignment of its
interest in this Agreement.
 
15.2           Third Party Beneficiaries.  It is not the intent of the parties,
nor shall it be the effect of this Agreement, to vest rights of any nature or
form in individuals or entities not executing this Agreement as a party except
to the extent that this Agreement specifically contemplates vesting rights in
the Land Board.
 
15.3           Notice.  All notices required by this Agreement shall be in
writing and shall be delivered to the person to whom the notice is directed, in
person, by courier service or by United States mail as a certified item, return
receipt requested, addressed to the address stated below.  Notices delivered in
person or by courier service shall be deemed given when delivered to the person
to whom the notice is directed.  Notices delivered by mail shall be deemed given
on the date of delivery as indicated on the return receipt.  The parties may
change the stated address by giving ten (10) days’ written notice of such change
pursuant to this Section.
 
If to Rangeview:

 
Rangeview Metropolitan District
1490 Lafayette Street, Suite 203
Denver, Colorado  80218
Attention:  President
 
With copies to the Land Board when required by this Agreement:

Board of Land Commissioners
1127 Sherman Street, Suite 300
Denver, Colorado  80203
Attention:  President
 
and

 
Office of the Attorney General
1300 Broadway, 10th Floor
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Denver, Colorado  80203
Attention:  State Land Board Attorney
 
If to Pure Cycle:

 
Pure Cycle Corporation
1490 Lafayette Street, Suite 203
Denver, Colorado  80218
Attention:  President
 
15.4           Construction. Where required for proper interpretation, words in
the singular shall include the plural, and the masculine gender shall include
the neuter and the feminine, and vice versa, as is appropriate.  The article and
section headings are for convenience and are not a substantive portion of the
Agreement.  The Agreement shall be construed as if it were equally drafted in
all aspects by all parties.
 
15.5           Entire Agreement.  This Agreement, including the items referenced
herein or to be attached in accordance with the provisions of this Agreement,
constitutes the entire agreement among the parties pertaining to the subject
matter of this Agreement and supersedes all prior and contemporaneous agreements
and understandings of the parties as to the subject matter of this
Agreement.  No representation, warranty, covenant, agreement or condition not
expressed in this Agreement shall be binding upon the parties or shall change or
restrict the provisions of this Agreement.
 
15.6           Authority. Each of the parties represents and warrants that it
has all requisite power, corporate and otherwise, to execute, deliver and
perform its obligations pursuant to this Agreement, that the execution, delivery
and performance of this Agreement and the documents to be executed and delivered
pursuant to this Agreement have been duly authorized by it, and that upon
execution and delivery, this Agreement and all documents to be executed and
delivered pursuant to this Agreement will constitute its legal, valid and
binding obligation, enforceable against it in accordance with their terms.
 
15.7           Copies.  Numerous copies of this Agreement have been executed by
the parties.  Each such executed copy shall have the full force and effect of an
original, executed Agreement.
 
15.8           Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same
instrument.
 
15.9           Amendment.  This Agreement shall not be amended except by a
writing executed by both parties and, to the extent required by Section 9.1(a)
of the Lease, no such amendment shall be made without the written consent of the
Land Board, which consent shall not be unreasonably withheld.
 
15.10          Compliance with Law.  Rangeview and Pure Cycle covenant and agree
that during the continuance of this Agreement, they shall comply fully with all
provisions, terms, and conditions of all laws whether state or federal, and
orders issued thereunder, which may be in effect during the continuance hereof,
which in any manner affect their operations and the Lowry Range and Non-Export
Water.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
15.11           Binding Effect.  The benefits and terms and obligations of this
Agreement shall extend to and be binding upon the successors or permitted
assigns of the respective parties hereto.
 
15.12           Severability. If any clause or provision of this Agreement is
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, then, and in that event, it is the intention of the
parties hereto that the remainder of this Agreement shall not be affected
thereby.  It is also agreed that in lieu of each clause or provision of this
Agreement that is illegal, invalid or unenforceable, there shall be added as a
part of this Agreement a clause or provision as similar in terms to such
illegal, invalid or unenforceable clause or provision as may be possible and be
legal, valid and enforceable.
 
15.13           Duty of Good Faith and Fair Dealing; Regular Consultation.  The
parties acknowledge and agree that each party has a duty of good faith and fair
dealing in its performance of this Agreement.  Pure Cycle will advise Rangeview
of its activities no less than annually until such time as Rangeview notifies
Pure Cycle that production of Export Water and/or Non-Export Water has reached
five hundred (500) acre feet in any calendar year and thereafter, quarterly
during the term of this Agreement and will respond to reasonable requests of
Rangeview for additional information on Pure Cycle’s activities affecting the
Lowry Range.
 
15.14           Further Assurance.  Each of the parties hereto, at any time and
from time to time, will execute and deliver such further instruments and take
such further action as may reasonably be requested by the other party hereto, in
order to cure any defects in the execution and delivery of, or to comply with or
accomplish the covenants and agreements contained in this Agreement and/or any
other agreements or documents related thereto.
 
15.15           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado and applicable
federal law.
 
15.16           Arbitration.  Any controversy or claim arising out of or
relating to the computation of amounts due pursuant to Section 8.2 under this
Agreement and all other controversies or claims which the parties have expressly
agreed herein shall be submitted to arbitration or which relate to matters which
the parties to the Lease have agreed shall be submitted to arbitration, shall be
settled by arbitration in accordance with the Commercial Rules of the American
Arbitration Association, including discovery, experts, evidence and
hearings.  Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.  Arbitration shall be instituted on
written demand of any Party setting forth the issues to be arbitrated.  The
Party responding to the arbitration demand shall respond to the demand within
ten (10) days, after which the Parties shall proceed to select an arbitrator
within ten (10) days; provided however, that if the Parties are unable to agree
on a single arbitrator within such ten (10) days, the arbitration shall be by
majority decision of a panel of three arbitrators, at least two of whom shall
have experience and expertise in water rights or water utility matters, who may,
but need not, be affiliated with the American Arbitration Association.  Within
ten (10) days, each Party shall appoint one arbitrator, who together shall
appoint the third.  If a Party fails to appoint an arbitrator within ten (10)
days, an arbitrator shall be appointed for such Party by the American
Arbitration Association upon the request of another Party.  Arbitration shall be
concluded and an award entered within sixty (60) days of the completion of
selection of the arbitration panel, unless a shorter period is set forth
elsewhere in this Agreement.  Rangeview and Pure Cycle agree that the Land Board
may participate directly in any arbitration which affects the Land Board’s
rights and/or obligations with respect to the Non-Export Water; provided such
Land Board agrees to be bound by the arbitration award to the same extent as
Rangeview and Pure Cycle.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
15.17           Litigation and Attorneys’ Fees. Except as provided in
Section 15.16 above, in the event of claims, disputes or other disagreements
between the parties which the parties are not able to resolve amicably, either
party may bring suit in a court of competent jurisdiction seeking resolution of
the matter.  The prevailing party in any arbitration or suit shall be entitled
to recover its reasonable attorneys’ fees and costs from the other party.
 
15.18           Force Majeure.  Should either party be unable to perform any
obligation required of it under this Agreement, other than the payment of money,
because of any cause beyond its control (including, but not limited to war,
insurrection, riot, civil commotion, shortages, strikes, lockout, fire,
earthquake, calamity, windstorm, flood, material shortages, failure of any
suppliers, freight handlers, transportation vendors or like activities, or any
other force majeure), then such party’s performance of any such obligation shall
be suspended for such period as the party is unable to perform such obligation.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Service Agreement on
the date first written above.
 

 
RANGEVIEW METROPOLITAN DISTRICT, ACTING BY AND THROUGH ITS WATER ACTIVITY
ENTERPRISE
 
By: /s/  Scott Lehman
  Scott Lehman, Director
     
PURE CYCLE CORPORATION
 
By: /s/  Mark W. Harding
  Mark W. Harding, President



 
- 22 -

--------------------------------------------------------------------------------

 
Exhibit A
 
 


RIGHT-OF-WAY, BOOK _____, PAGE _____




THIS INDENTURE is made this _____ day of __________, 20_, between Rangeview
Metropolitan District, acting by and through its water activity enterprise
(“Rangeview”), whose address is ____________________, Colorado _______ and Pure
Cycle Corporation, a Colorado corporation (“Pure Cycle”), whose address is
____________________, Colorado _______.
 
WHEREAS, Rangeview and Pure Cycle entered into a Service Agreement effective
April 11, 1996, which was amended and restated effective July ___, 2014,
pursuant to which Pure Cycle is to construct, operate and maintain a water
system on Rangeview’s behalf (the “Service Agreement”);
 
WHEREAS, pursuant to the Service Agreement, Pure Cycle has applied to Rangeview
for a right-of-way over, upon, under and across the surface of certain portions
of land owned by Rangeview as hereinafter described, for the purpose of
constructing, reconstructing, operating, repairing, removing and maintaining a
____________________; and
 
WHEREAS, Rangeview has agreed to grant such right-of-way for the purpose
aforesaid and none other, upon the terms and conditions set forth herein.
 
NOW, THEREFORE, Rangeview, in consideration of the premises and the sum of
____________________ Dollars ($__________), paid to Rangeview, the receipt of
which is hereby acknowledged, and in further consideration of the terms and
conditions of the Service Agreement, does grant and convey to Pure Cycle, its
successors and assigns, a non-exclusive right-of-way for the purpose of
constructing, reconstructing, operating, and maintaining           (describe
scope and purpose)                  , upon, over, under and across the surface
of those lands described as follows:  [insert legal description here], (the
“Premises”).
 
Subject to the following conditions:
 
1.  
This grant is made with the understanding that Pure Cycle must begin
construction of these facilities described above within five years from the date
hereof, failing which this grant may be subject to cancellation of the
unconstructed portions at the option of Rangeview.

 
2.  
In the event Rangeview should at any time desire to occupy or use or permit the
occupancy or use of the Premises, which are subject to the right-of-way herein
granted, or any portions thereof, for any purpose with which the aforesaid
facilities would interfere, then Rangeview may require Pure Cycle to relocate,
raise, lower, disconnect, or otherwise adjust the facilities described above at
any location or locations where said facilities pass over and across the
Premises after first, in each case, receiving not less than 180 days prior
written notice from Rangeview. In such event, Pure Cycle shall be furnished a
similar right-of-way to relocate, raise, lower, disconnect or otherwise adjust
said facilities. The expense of said relocation, movement, or rebuilding shall
be paid by Rangeview according to the Service Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
This grant of right-of-way is made subject to any and all leases, easements,
rights-of-way and other interests heretofore legally granted and now in full
force and effect, if any there be.

 
4.  
Rangeview reserves the right to cultivate, use, develop, occupy, sell, lease or
otherwise dispose of the Premises and to use the Premises for all purposes,
including the issuance of additional rights to third parties, except as
necessarily limited by the facilities described above; provided that Pure
Cycle’s rights to the Premises are not unreasonably impaired by the exercise of
this right by Rangeview.

 
5.  
Rangeview reserves the right to require, at Pure Cycle’s cost, the burial of any
power lines and, to the extent reasonable, other facilities when, in Rangeview’s
discretion, development of the adjoining property or other circumstances warrant
burial. Rangeview shall be given not less than 180 days written notice of such
requirement.

 
6.  
This right-of-way is made for the sole and only purpose as herein set forth and
no other and does not give Pure Cycle exclusive possession of any part of the
land above described. If Pure Cycle or its successors, assigns or licensees
shall at any time use or attempt to use the same for any other purpose
whatsoever, then this right-of-way shall become void and of no effect, and any
and all such rights and privileges herein granted shall revert to Rangeview,
subject to any right to cure which may exist under the Service Agreement.

 
7.  
Pure Cycle shall have the right to trim trees and shrubbery upon this
right-of-way only if such trees and shrubbery should interfere with or endanger
the proper operation, construction and maintenance of said facilities.

 
8.  
Pure Cycle shall not transfer or assign this right-of-way except as permitted by
the Service Agreement.

 
9.  
Pure Cycle shall provide drainage and erosion control structures, fences, gates,
cattleguards, or any other facilities reasonably necessary to protect the
Premises.

 
10.  
Pure Cycle shall not unreasonably fence or obstruct free and open access to and
travel upon, over and across the Premises, without written authorization of
Rangeview.

 
11.  
Pure Cycle shall have such rights of ingress and egress as may be necessary for
the construction, reconstruction, operation, maintenance, and removal of said
facilities, but shall not leave open, or permit to be left open, any fences,
bars or gates not owned by Pure Cycle. All such fences, bars or gates which may
be damaged or disturbed in any way shall be fully restored by Pure Cycle.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
12.  
In the event that the facilities for which this right-of-way is granted are to
be materially enlarged, replaced, relocated, or added to in the future, Pure
Cycle shall advise Rangeview of such change and furnish surveys, plats, and a
description of the proposed change to Rangeview. Any such changes and the
consideration required therefor, shall be controlled by the Service Agreement.

 
13.  
The rights herein granted shall expire when the Service Agreement expires, or
otherwise terminates, but no later than May 1, 2081; however, any right-of-way
for the “Off-Site Water,” as that term is defined in the Amended and Restated
Lease (S-37280) dated July ___, 2014, between Rangeview and the State of
Colorado acting by and through the State Board of Land Commissioners (the
“Lease”), may continue for so long as, and to the extent this right-of-way
continues to be used to service users of Off-Site Water as that term is defined
in the Lease.  If the facilities are abandoned or discontinued, all rights
hereunder shall automatically terminate. Normal non-use of the approved facility
or facilities constructed that is consistent with the prudent operation of a
municipal water delivery system shall not constitute abandonment of the
facility.

 
14.  
Except as permitted by the Service Agreement, Pure Cycle may not remove its
facilities or related improvements without the permission of Rangeview.

 
15.  
If this right-of-way is terminated for any cause whatsoever, Pure Cycle shall
restore the Premises, as near as reasonably practicable, to their original
condition, if requested to do so by Rangeview.

 
16.  
Pure Cycle agrees to assume all liability arising from the exercise of the
right-of-way herein granted in accordance with the terms of the Service
Agreement.

 
17.  
Upon completion of construction or reconstruction of the herein described
facility, Pure Cycle agrees to restore the Premises surrounding the facility, as
near as reasonably practicable, to its original condition, unless otherwise
agreed to in writing by Rangeview.

 
18.  
Pure Cycle shall be responsible for and shall pay all taxes, fees, assessments
and other charges, if any, in connection with its work, improvements, materials,
or facilities to be utilized in accomplishing its activities pursuant to this
grant of right-of-way.

 
19.  
This grant shall extend to and be binding upon the successors, licensees and
assigns of the parties hereto, and the use of it shall be subject in all respect
to the Service Agreement. Any conflict between this grant and the Service
Agreement shall be governed by the terms of the Service Agreement.

 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Rangeview Metropolitan District, acting by and through its
water activity enterprise, has executed this grant, and has caused its seal to
be hereunto affixed; and Pure Cycle Corporation has accepted this grant and
affixed its corporate seal hereto, the day and year first above written.
 
RANGEVIEW METROPOLITAN DISTRICT, acting by and through its water activity
enterprise






By:                                                                                 
Title:                                                                      



PURE CYCLE CORPORATION






By:                                                                            
    
Title:                                                                      




 
- 4 -

--------------------------------------------------------------------------------

 


STATE OF COLORADO                                           )
                       ) SS.
COUNTY OF                               )


The foregoing grant of right-of-way was acknowledged before me this _____ day of
__________, 20_, by _______________, as _______________ of Rangeview
Metropolitan District, acting by and through its water activity enterprise.
 
WITNESS my hand and official seal.
 
My commission
expires:                                                                                                                                

 




                                                                                           
Notary Public
[SEAL]






STATE OF COLORADO                                           )
                       ) SS.
COUNTY OF                               )


The foregoing grant of right-of-way was acknowledged before me this _____ day of
__________, 20_, by _______________, as _______________ of Pure Cycle
Corporation, a Delaware corporation.
 
WITNESS my hand and official seal.
 
My commission
expires:                                                                                                                                

 




                                                                                           
Notary Public
[SEAL]
 
- 5 -

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------